

115 HR 621 IH: Disposal of Excess Federal Lands Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 621IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Chaffetz introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to sell certain Federal lands in Arizona, Colorado, Idaho,
			 Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, and Wyoming,
			 previously identified as suitable for disposal, and for other purposes.
	
		1.Sale of certain Federal lands previously identified as suitable for disposal
 (a)Short titleThis Act may be cited as the Disposal of Excess Federal Lands Act of 2017. (b)Competitive sale of landsThe Secretary shall offer the identified Federal lands for disposal by competitive sale for not less than fair market value as determined by an independent appraiser.
 (c)Existing rightsThe sale of identified Federal lands under this section shall be subject to valid existing rights. (d)Proceeds of sale of landsAll net proceeds from the sale of identified Federal lands under this section shall be deposited directly into the Treasury for reduction of the public debt.
 (e)ReportNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (1)a list of any identified Federal lands that have not been sold under subsection (b) and the reasons such lands were not sold; and
 (2)an update of the report submitted to Congress by the Secretary on May 27, 1997, pursuant to section 390(g) of the Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110 Stat. 1024), including a current inventory of the Federal lands under the administrative jurisdiction of the Secretary that are suitable for disposal.
 (f)DefinitionsIn this section: (1)Identified Federal landsThe term identified Federal lands means the parcels of Federal land under the administrative jurisdiction of the Secretary that were identified as suitable for disposal in the report submitted to Congress by the Secretary on May 27, 1997, pursuant to section 390(g) of the Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110 Stat. 1024), except the following:
 (A)Lands not identified for disposal in the applicable land use plan. (B)Lands subject to a Recreation and Public Purpose conveyance application.
 (C)Lands identified for State selection. (D)Lands identified for Indian tribe allotments.
 (E)Lands identified for local government use. (2)SecretaryThe term Secretary means the Secretary of the Interior.
 2.Clarification regarding State lawsNothing in this Act shall affect the implementation of State laws, including State enabling Acts. 